NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ALBERTO GOMEZ-ORTIZ,                       No.    13-74408

                Petitioner,                     Agency No. A093-448-668

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Jose Alberto Gomez-Ortiz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. Pinto v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 648 F.3d 976, 986 (9th Cir. 2011) (BIA order denying relief from removal,

but remanding for voluntary departure proceedings, is a final order of removal).

We review de novo questions of law. Coronado v. Holder, 759 F.3d 977, 982 (9th

Cir. 2014). We deny the petition for review.

      The agency properly denied cancellation of removal, where the conviction

documents unambiguously indicate that Gomez-Ortiz was convicted under

California Health & Safety Code (“CHSC”) Section 11550(a), which is a

controlled substance offense. See 8 U.S.C. §§ 1182(a)(2)(A)(i)(II),

1229b(b)(1)(C); Tejeda v. Barr, 960 F.3d 1184, 1186 (9th Cir. 2020) (holding

CHSC § 11550(a) is divisible with regard to substance and subject to the modified

categorical approach); Cabantac v. Holder, 736 F.3d 787, 793-94 (9th Cir. 2013)

(Under the modified categorical approach, where “the abstract of judgment or

minute order specifies that a defendant pleaded guilty to a particular count of the

criminal complaint or indictment, we can consider the facts alleged in that count.”).

      Gomez-Ortiz’s request for oral argument, raised in his opening brief, is

denied.

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                   13-74408